Opinion by
Judge Mencer,
This is an appeal from an order of the State Civil Service Commission (Commission) removing John E, Wasniewski (appellant) from his position as Liquor Stock Clerk II, probationary status, with the Pennsylvania Liquor Control Board because the appellant had engaged in illegal political activity in violation of Section 904 of the Civil Service Act (the Act), Act of August 5,1941, P. L. 752, as amended, 71 P.S. §741.904.1
Our scope of review, under the authority of Section 44 of the Administrative Agency Law, Act of June 4, 1945, P. L. 1388, as amended, 71 P.S. §1710.44, is not de novo but looks only to errors of law or abuse of discretion as the determinative criteria. We must affirm an adjudication of the Commission unless it is determined that such adjudication violated the constitutional rights of the appellant or was not in accord*169anee with law, or that a finding of fact necessary to support the adjudication was not supported by substantial evidence. Corder v. State Civil Service Commission, 2 Pa. Commonwealth Ct. 462, 279 A. 2d 368 (1971); Gibbs v. State Civil Service Commission, 3 Pa. Commonwealth Ct. 230, 281 A. 2d 170 (1971).
The essential facts are not in dispute. In June, 1970, appellant became a committeeman for the Democratic Party in the 31st Ward, 23rd Division in Philadelphia. On December 3, 1970, he was appointed to a position as an hourly employee by the Liquor Control Board for employment in Philadelphia. It is clear, however, that he was actively engaged as a committeeman during the primary election of May, 1971. A letter, dated May 27, 1971, from appellant to his supervisor indicates that he remained politically affiliated as of that date.2 On June 21, 1971, he was appointed to a full-time position as a Liquor Stock Clerk with probationary status. Not until August 2, 1971, did he notify his ward chairman that he was resigning his duties and affiliations as committeeman of the 31st Ward, 23rd Division, effective August 20, 1971.3 After receiving a citizen’s complaint concerning appellant’s activities,4 dated November 9, 1971, and subsequent to *170an investigation and a hearing on the matter, the Commission ordered appellant removed from his position on February 29, 1972. An appeal was taken to this Court on March 13, 1972.
The appellant contends (1) that by exercising control over both the prosecutory and adjudicative processes of his removal, the Commission did not reasonably assure his right to a fair and unbiased adjudication and thus denied him his constitutional right of due process of law (citing for authority Donnon v. Downingtown Civil Service Commission, 3 Pa. Commonwealth Ct. 366, 283 A. 2d 92 (1971)); and (2) that the decision of the Commission is not supported by competent, material and substantial evidence in that no evidence of the alleged political activity was presented.
As to the first of these, Schlesinger Appeal, 404 Pa. 584, 172 A. 2d 835 (1961), and Gardner v. Repasky, 434 Pa. 126, 252 A. 2d 704 (1969), “simply hold that it is no longer necessary to find actual evidence of bias by an administrative tribunal to sustain a finding that there was a denial of due process of law . . . the question before us is: Absent a showing of actual bias, did the municipality or its agency provide reasonable procedural safeguards to assure the protection of the respondent’s right to a fair and unbiased adjudication?” Donnon v. Downingtown Civil Service Commission, supra, 3 Pa. Commonwealth Ct. at 369, 283 A. 2d at 94. (Emphasis in original.)
*171It is well settled that a combination of investigative and judicial functions within an agency does not violate due process, F.T.C. v. Cinderella Career and Finishing Schools, Inc., 131 U.S. App. D.C. 331, 404 F. 2d 1308 (1968); Pangburn v. C.A.B., 311 F. 2d 349 (1st Cir. 1962), but, at least in the circumstances present in Donnon, supra, the coalescing of the prosecutory and the adjudicatory function in one individual fails to “reasonably safeguard the [dismissed employee’s] right to a fair and unbiased adjudication.” 3 Pa. Commonwealth Ct. at 370, 283 A. 2d at 94. (Emphasis in original. )
Such individual prosecution and adjudication as in Donnon did not occur here. “Thus the record indicates that the investigation of Mr. Wasniewski’s political activity was initiated after receipt of a citizen’s complaint. The investigation was conducted by Mr. Balash, Chief of Verification and Personnel Investigation. Mr. Balash, of course, was neither a member of the Civil Service Board, nor was he the prosecutor at the hearing which was held to consider this matter.”5 We must agree with the Commission that since appellant has failed to show any bias on the part of the Commission and since, in addition, the Commission carefully separated the various functions involved in its review of this matter, it is clear that appellant was afforded his full rights to a due process hearing.
Appellant’s second contention is that the Commission’s adjudication is not supported by substantial evidence because no evidence of the alleged political activity was presented. It is not disputed that he was, *172at least officially, a Democratic committeeman, while both an hourly and a full-time employee of the Liquor Control Board because he finally did not resign in writing from his political position until August 20, 1971, long after he was warned to do so. There is testimony in the record that this letter of resignation was filed for record purposes only, and that appellant ceased actively engaging in political activity after the primary election of May, 1971. This same witness, however, did not dispute the fact that he had told the Commission’s investigator, Mr. Balash, on December 2, 1971, that the appellant Avas considerably active as a committeeman upon his appointment and that he became “less active just prior to his resignation.” In summary, appellant officially was a committeeman while both an hourly and a full-time employee; definitely was politically active Avhile an hourly employee; and quite possibly was politically active as a full-time employee. The Commission could well have chosen to accept the December 2, 1971, conversation Avith Mr. Balash as well as the November 9, 1971, letter of complaint indicating appellant had been politically active in the “recent political campaign,” possibly meaning the campaign for the general election of November, 1971. This would indicate that appellant had been politically active as a full-time employee, as Avell as an hourly employee.
It is evident from subsections (d)(3), (f) and (j) of Section 3 of the Act, 71 P.S. §§741.3(d) (3), 741.3 (f), 741.3(j), that both hourly employees and full-time probationary employees are in the “classified service.” Therefore, from the express language of Section 904 of the Act, 71 P.S. §741.904, which forbids any person in the classified service to “serve as a member of any committee of any political party,” regardless of whether that person is politically active or not, it becomes clear *173that the Commission ivas justified in removing appellant from his employment.
Appellant regards his committee membership as a mere “technical violation of Section 904.” Many states, however, as well as the Federal Government,6 have enacted statutes restricting the political activities of public employees. No doubt the purpose of these statutes was not arbitrarily to restrict public employees from engaging in such activities. Instead they were the means of attaining the desired result of freeing them from political pressures, and thereby promoting the efficiency and integrity of the civil service.7 “Such provisions have frequently been attacked on the usual constitutional grounds of infringing on the free speech or due process guaranties, as well as on grounds of being vague or ambiguous. The constitutional attacks have usually been rejected, the courts taking the view that the legislature, as a condition of public employment, may require the employee to accept reasonable restrictions of the constitutional rights he might otherwise enjoy.” Annot., 28 A.L.R. 3d 717, 732 (1969). The doctrine, in other words, is that one may and must choose between the privilege of holding the office (or engaging in the employment in question) and the privilege of exercising the constitutional rights involved in the here attached conditions or restrictions. See United Public Workers v. Mitchell, 330 U.S. 75, 67 S. Ct. 556 (1947) (where the dismissal for political activity of a ward committeeman in the 28th Ward, 7th Division in Philadelphia was upheld) ; Nelson, Public Employees and the Right To Engage in Political Activity, 9 Vand. L. Rev. 27 (1955).
*174Thus, the Supreme Court in Duffy v. Cooke, 239 Pa. 427, 86 A. 1076 (1913), had under consideration a statute providing that “no officer, clerk or employee of any city of the first class . . . shall serve as a member of, or attend the meetings of, any committee of any political party, or take an active part in political management or political campaigns. . . .” Following the decision in Commonwealth ex rel. Rotan v. Hasskarl, 21 Dist. 119 (1912),8 the court sustained the constitutionality of the statute on the ground that the holding of a public office depends on the favor of the people or the appointing power, which favor may be coupled with reasonable conditions for the public good. If the conditions imposed are too stringent or too disagreeable, the option to refuse the office or to resign remains. Moreover, the court pointed out that to characterize the statute as an effort to abridge a right is erroneous because the very purpose of the statute is to create the right of public employees to be free from political pressure.
It is unnecessary for us to discuss a further violation of Section 904 which was posited by the Commission for its removal of appellant — that on general election day, November 6, 1971, Mr. Wasniewski spent approximately iy2 hours at or near his polling place at 3625 East Lehigh Avenue in Philadelphia, and that he engaged in various discussions with people within 50 feet of that location.
Order affirmed.

 In pertinent part, Section 904 states as follows: “No person in the classifies service shall . . . serve as a member of any committee of any political party . . . nor shall he be within the polling place or within fifty feet thereof, except for the purpose of carrying out official duties and of ordinary travel or residence during the period of time beginning with one hour preceding the opening of the polls for holding such election and ending with the time when the election officers shall have finished counting the votes and have left the polling place for the purpose of depositing the election material in the place provided by law for that purpose. . . .” (Emphasis added.)


 The letter reads as follows: “On May 26, 1971, Mr. Sam Kroniek informed me that I would have to write you a statement, telling you that I would give up my political affiliations, in order to obtain Oivil Service Status. This letter is my written statement that I will give up politics if T am given a Oivil Service Appointment as Stock Olerk II.”


 The letter reads as follows: “I, John Wasniewski regret to inform you that I am here notifying you that I must resign my duties and affiliations as Committeeman of the 31st Ward and 23rd Division, effective August 20, 1971. Please make all the necessary changes for me.”


 The letter reads as follows: “We wish to call to your attention that a employee of Pennsylvania Liquor Control Board (Sub Warehouse 7011, Phila. John Wesniewski repeatedly violates and *170breaks rules and regulations of the Pennsylvania Liquor Control Board and of the Civil Service Act in many ways. As a Committeeman, John Wasniewski took active part in the recent political campaign. He and his wife work in the same place for the Pennsylvania Liquor Control Board. He had fist fights on the job with other employees. All these facts are known to employees in this place and so they cannot be denied.”. The writer of this letter and one other person signed with only their initials.


 Brief for Appellee, p. 10; the Civil Service Commission, by Section 203 of the Act, 71 P.S. §741.203, is mandated to initiate and conduct investigations of suspected political activity among employees in the classified service in Pennsylvania. It is further directed by Section 906, 71 P.S. §741.906, to remove any employee found to be in violation of the Act.


 The pertinent sections of the Hatch Act, which was passed in two installments, 53 Stat. 1147 (1939), and 54 Stat. 767 (1940), are found in 5 U.S.C. §§1501-1508, 7321-7327.


 See, e.g., the discussion in Ex parte Curtis, 106 U.S. 371, 1 S. Ct. 381 (1882).


 This opinion was reprinted in Duffy v. Cooke, 239 Pa. 427, 434, 86 A. 1076, 1079 (1913).